Execution Version


AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as
of September 28, 2018, is made between Varex Imaging Corporation (the
“Borrower”), certain of the Borrower’s subsidiaries listed on the signature
pages hereof under the heading “GUARANTORS” (each a “Guarantor”, and,
collectively, the “Guarantors”), the Lenders listed on the signature pages
hereof under the heading “LENDERS”, and Bank of America, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and
WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
SECTION 1Definitions; Interpretation.
(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.2 of
the Credit Agreement shall be applicable to this Amendment and are incorporated
herein.
SECTION 2    Amendments to the Credit Agreement. Effective as of the Second
Amendment Effective Date (as defined below), the Credit Agreement is amended as
follows:
(a)    The definition of “Asset Disposition” set forth in Section 1.1 of the
Credit Agreement is hereby amended by inserting the text “, including any sale,
transfer, license, lease or other disposition of any Property in connection with
any division of a Person into other Persons” immediately after the second
parenthetical in the first sentence thereof.
(b)    The definition of “Consolidated EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended by inserting the text “, including non-cash
restructuring charges” immediately after the text “other non-cash charges” in
clause (b)(iii) thereof.
(c)    The following new definitions are added to Section 1.1 of the Credit
Agreement in alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


    



--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Second Amendment Effective Date” means September 28, 2018.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(d)    Article VII is hereby amended by adding the following new Sections 7.24
and 7.25 immediately after Section 7.23 thereof:
SECTION 7.24 Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification most recently provided to each Lender, if
applicable, is true and correct in all respects.
SECTION 7.25 Plan Assets. As of the Second Amendment Effective Date, the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(e)    Section 8.2 of the Credit Agreement is hereby amended by replacing clause
(e) thereof with the following text:
(e) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
(f)    Section 9.2(s) is hereby amended by replacing the text “$5,000,000”
therein with the text “$15,000,000”.
(g)    Section 9.4 of the Credit Agreement is hereby amended by (i) adding the
text “or divide itself (or suffer any division)” immediately before the text
“except” in the introductory clause thereof, (ii) deleting the text “and” in
clause (c) thereof, (iii) replacing the text “.” with the text “; and” in clause
(d) thereof and (iv) adding the following new clause (e) immediately after
clause (d) thereof:
(e) any Subsidiary of the Borrower that is a Delaware limited liability company
may divide itself into two or more Delaware limited liability companies;
provided that if such Subsidiary is a Subsidiary Guarantor, simultaneously with
such transaction, the newly created Delaware limited liability companies shall
become Guarantors and the Borrower shall comply with Section 8.14 in connection
therewith.
(h)    Section 9.6 of the Credit Agreement is hereby amended by (i) deleting the
text “and” in clause (c) thereof, (ii) replacing the text “.” with the text “;
and” in clause (d) thereof and (iii) adding the following new clause (e)
immediately after clause (d) thereof:
(e) any Subsidiary that is a Delaware limited liability company that divides
itself into two or more Delaware limited liability companies pursuant to a
transaction permitted by Section


2



--------------------------------------------------------------------------------





9.4(e) may make distributions of Qualified Equity Interests of such newly
created Delaware limited liability companies to such Subsidiary or the Borrower.
(i)    Section 9.15(b) of the Credit Agreement is hereby amended by replacing in
its entirety the chart set forth therein with the chart set forth below:
Applicable Period
Maximum Consolidated Senior Secured Leverage Ratio
From the Closing Date to fiscal quarter ended September 30, 2019
4.00 to 1.00
From the fiscal quarter ended December 31, 2019 to the fiscal quarter ended
September 30, 2020
3.25 to 1.00
From the fiscal quarter ended December 31, 2020 and thereafter
3.00 to 1.00



(j)    Article XI is hereby amended by adding the following new Section 11.12
immediately after Section 11.11.
SECTION 11.12 ERISA.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the


3



--------------------------------------------------------------------------------





requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a


4



--------------------------------------------------------------------------------





financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
SECTION 3    Conditions of Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent (the “Second
Amendment Effective Date”):
(a)    Executed Counterparts. The Borrower, the Guarantors, the Administrative
Agent and the Required Lenders shall have indicated their consent to this
Amendment by the execution and delivery of the signature pages hereto to the
Administrative Agent.
(b)    Representations and Warranties. After giving effect to this Amendment:
(i)    the representations and warranties contained in Section 4 hereof shall be
true and correct; and
(ii)    no Default or Event of Default shall have occurred and be continuing.
(c)    Fees, Costs and Expenses. Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Lenders party hereto shall have received the fees set forth
in the letter dated as of September 21, 2018 among the Borrower, the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
the Administrative Agent shall have received all reasonable and documented
out-of-pocket expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel) that are due and payable in
connection with this Amendment.
(d)    KYC Information.
(i)    Upon the reasonable request of any Lender made prior to the Second
Amendment Effective Date, the Borrower shall have provided to such Lender and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.
(ii)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to the Borrower.
SECTION 4    Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, each Credit Party hereby
represents and warrants to the Administrative Agent and the Lenders that the
following statements are true and correct:


5



--------------------------------------------------------------------------------





(a)    Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of
this Amendment and the performance of this Amendment and the Credit Agreement as
amended hereby. This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and this Amendment and the Credit
Agreement as amended hereby each constitutes the legal, valid and binding
obligation of each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
(b)    The representations and warranties contained in the Loan Documents are
true and correct in all material respects on and as of the date hereof, except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty remains true and correct in all material respects as
of such earlier date, except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty is true and correct in all respects as of
such earlier date).
(c)    The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended hereby, by each Credit Party does
not and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law relating to
any Credit Party or any Subsidiary thereof, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party or any Subsidiary thereof,
(iii) conflict with, result in a breach of or constitute a default under any
Material Contract to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (v) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution and
delivery of this Amendment, and the performance, validity or enforceability of
this Amendment and the Credit Agreement as amended hereby.
(d)    No Default or Event of Default has occurred and is continuing (after
giving effect to this Amendment).
SECTION 5    Acknowledgement, Agreement and Consent.
(a)    Each Credit Party confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Credit Party under the
Loan Documents to which such Credit Party is a party shall not be impaired and
the Loan Documents to which such Credit Party is a party is, and shall continue
to be, in full force and effect and is hereby confirmed and ratified in all
respects.
(b)    Each Guarantor hereby acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.


6



--------------------------------------------------------------------------------





(c)    Each Guarantor hereby acknowledges and agrees that the Secured
Obligations guaranteed under the Guaranty Agreement will include all Secured
Obligations, as amended by this Amendment.
(d)    Each Credit Party hereby acknowledges and agrees that (i) to the extent
any Loan Document purports to grant, assign or pledge to the Administrative
Agent or any other Person a security interest or Lien on any Collateral as
security for the Secured Obligations, such grant, assignment or pledge is hereby
ratified and confirmed in all respects and (ii) the Secured Obligations secured
under the Security Documents will include all Secured Obligations, as amended by
this Amendment.
SECTION 6    Miscellaneous.
(a)    Credit Agreement Otherwise Not Affected, Etc. Except as expressly amended
pursuant hereto, each Loan Document shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects. The Administrative
Agent’s and the Lenders’ execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect any Secured
Party’s ability to enforce) any Default. On and after the Second Amendment
Effective Date, each reference in any Loan Document to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.
(b)    No Reliance. Each Credit Party hereby acknowledges and confirms to each
Secured Party that the Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(c)    Governing Law. This Amendment and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
(d)    Complete Agreement; Amendments. This Amendment, together with the other
Loan Documents, contains the entire and exclusive agreement of the parties
hereto and thereto with reference to the matters discussed herein and therein.
This Amendment supersedes all prior commitments, drafts, communications,
discussions and understandings, oral or written, with respect thereto. This
Amendment may not be modified, amended or otherwise altered except in accordance
with the terms of Section 12.2 of the Credit Agreement.
(e)    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
(f)    Loan Documents. This Amendment shall constitute a Loan Document.
[Signature pages follow]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.


 
 
THE BORROWER
 
 
 
 
 
 
VAREX IMAGING CORPORATION
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
VP, Finance-Treasury & Bus Dev



 
 
THE GUARANTORS
 
 
 
 
 
 
VAREX IMAGING WEST HOLDINGS, INC.
(formerly known as PerkinElmer Medical Holdings, Inc.)
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
Treasurer
 
 
 
 
 
 
VAREX IMAGING WEST, LLC
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
Treasurer



8



--------------------------------------------------------------------------------







 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
By:
/s/ Joan Mok-Lau
 
 
Name:
Joan Mok-Lau
 
 
Title:
Vice President





9



--------------------------------------------------------------------------------





 
 
THE LENDERS
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender
 
 
 
 
 
 
By:
/s/ Sebastian Lurie
 
 
Name:
Sebastian Lurie
 
 
Title:
SVP
 
 
 
 
 
 
DNB CAPITAL LLC, as Issuing Lender and Lender
 
 
 
 
 
 
By:
/s/ Kristie Li
 
 
Name:
Kristie Li
 
 
Title:
Senior Vice President
 
 
 
 
 
 
DNB CAPITAL LLC, as Issuing Lender and Lender
 
 
 
 
 
 
By:
/s/ Thomas Tangen
 
 
Name:
Thomas Tangen
 
 
Title:
Senior Vice President, Head of Healthcare
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender
 
 
 
 
 
 
By:
/s/ Ling Li
 
 
Name:
Ling Li
 
 
Title:
Executive Director
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender
 
 
 
 
 
 
By:
/s/ Darin Mullis
 
 
Name:
Darrin Mullis
 
 
Title:
Managing Director



10



--------------------------------------------------------------------------------







 
 
SUMITOMO MITSUI BANKING CORPORATION
 as Lender
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
Name:
James D. Weinstein
 
 
Title:
Managing Director
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION as
 Lender
 
 
 
 
 
 
By:
/s/ Jennifer L. Shafer
 
 
Name:
Jennifer L. Shafer
 
 
Title:
Vice President
 
 
 
 
 
 
FIFTH THIRD BANK, as Lender
 
 
 
 
 
 
By:
/s/ Ellie Robertson
 
 
Name:
Ellie Robertson
 
 
Title:
Officer
 
 
 
 
 
 
Citibank N.A., as Lender
 
 
 
 
 
 
By:
/s/ Michael Chen
 
 
Name:
Michael Chen
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
ZB, N.A. dba Zions First National Bank., as Lender
 
 
 
 
 
 
By:
/s/ Jennifer Christopulos
 
 
Name:
Jennifer Christopulos
 
 
Title:
SVP - Zions First National Bank Division





11

